Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 26, 2020

                                     No. 04-20-00016-CR

                                Erica Hampton BRICKWELL,
                                         Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 290th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CR4489
                         Honorable Laura Lee Parker, Judge Presiding


                                        ORDER
       Appellant was initially represented by court-appointed counsel from the Bexar County
Public Defender’s Office, Dean A. Diachin. On February 24, 2020, retained counsel Matthew C.
Valley filed a notice of appearance to represent Appellant on appeal, and Dean A. Diachin filed a
motion to withdraw as appellate counsel.
       Dean A. Diachin’s motion to withdraw is GRANTED.
      We direct the clerk of this court to update this court’s records to show Matthew C. Valley
as Appellant’s attorney of record in this appeal.




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice




       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of February, 2020.
___________________________________
Michael A. Cruz,
Clerk of Court